EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising:
(a) a container comprising: a container body and a removable lid forming an interior region containing a plurality of wipes that are interconnected such that pulling on a lead end of a lead wipe of said plurality of wipes causes a following wipe of said plurality of wipes to also be pulled and follow said lead wipe;
(b) a container aperture defined through an exterior wall of said container;
(c) a concavely curved, rigid landing member which is part of said lid, the rigid landing member covering a portion of said container aperture by curving downwardly from a top rim of said container body and continuing said curvature toward a middle of the interior region of said container ending at an outer edge adjacent to the middle of the interior region of said container defined by a longitudinal axis A;
(d) a gripping channel having a radially extending threading portion in said landing member communicating with the interior of the container through said container aperture, wherein said gripping channel and an entrance to the threading portion are located on a same lateral axis running from the gripping channel through longitudinal axis A to a connection point connecting a cover to the removeable lid, and wherein said plurality of wipes are removed from said container by being pulled through said gripping channel, said gripping channel separating a lead wipe from a following wipe as said lead wipe is pulled through said gripping channel; and
(e) a secondary aperture in said landing member wherein the secondary aperture is bounded by a radius corresponding to a circle C2 and the landing member covers less than 50% of said circle C2…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising:
(a) a container comprising: a container body and a removable lid forming an interior region containing a plurality of wipes that are interconnected such that pulling on a lead end of a lead wipe of said plurality of wipes causes a following wipe of said plurality of wipes to also be pulled and follow said lead wipe;
(b) a container aperture, defined through an exterior wall of said container, said container aperture having a diameter approximately equal to the diameter of the removable lid and corresponding to a circle C1; and
(c) a rigid landing member is part of said lid covers a portion of said container aperture by extending downwardly from a top rim of said container body inwardly toward the middle of the interior region of said container creating a concave portion of the landing member;
(d) a gripping channel comprising a plurality of fingers which are the furthest extension of landing member towards longitudinal axis A in the middle of the interior region, said gripping channel having a radially extending threading portion in said landing member communicating with the interior of the container through said container aperture, the threading portion maintaining a substantially uniform width between outer edges of the landing member extending from the container aperture to the gripping channel, wherein said gripping channel is off-set from center point of said container aperture, wherein said gripping channel and an entrance to the threading portion are located on a same lateral axis running from the gripping channel through longitudinal axis A to a connection point connecting a cover to the removeable lid, and wherein said plurality of wipes are removed from said container by being pulled through said gripping channel, said gripping channel separating a lead wipe from a following wipe as said lead wipe is pulled through said gripping channel;
(e) a large, secondary aperture in said landing member, wherein the secondary aperture is bounded by a radius corresponding to a circle C2 and the landing member covers less than 50% of said circle C2…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


The claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising:
(a) a container comprising: a container body and a removable lid forming an interior region containing a plurality of wipes that are interconnected such that pulling on a lead end of a lead wipe of said plurality of wipes causes a following wipe of said plurality of wipes to also be pulled and follow said lead wipe;
(b) a sealing member provided on said removable lid which bends as it contacts a side rim of said container body when the lid is secured to said container body; and
(c) a container aperture defined through an exterior wall of said container, said container aperture having a diameter approximately equal to the diameter of the removable lid and corresponding to a circle C1; and
(d) a concave, rigid landing member which 1s part of said lid, covers a portion of said container aperture by extending from a top rim of said container body toward the middle of the interior region of said container;
(e) a gripping channel having an” downwardly angled configuration in said landing member and communicating with the interior of the container through said container aperture, wherein said gripping channel has a radially extending threading portion in said landing member communicating with the interior region of the container through said container aperture, the threading portion maintaining a substantially uniform width between outer edges of the landing member extending from the container aperture to the gripping channel, wherein said gripping channel and an entrance to the threading portion exist on a same lateral axis running from the gripping channel through the middle of the interior region of said container to a connection point connecting a cover to the removeable lid, and wherein said plurality of wipes are removed from said container by being pulled through said gripping channel, said gripping channel separating a lead wipe from a following wipe as said lead wipe is pulled through said gripping channel; and
(f) a large, secondary aperture in said landing member wherein the secondary aperture is bounded by a radius corresponding to a circle C2 and the landing member covers less than 50% of said circle C2…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651